UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-33300 ALL AMERICAN PET COMPANY, INC. (Exact name of registrant as specified in its charter) Maryland 91-2186665 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9601 Wilshire Blvd., Suite M200 Beverly Hills, California (Address of principal executive offices) (Zip Code) Registrant's telephone number:(310) 424-1600 Securities registered under Section 12(b) of the Act: Common Stock, $0.001 par value (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
